MEMORANDUM**
Hrair Mirzakhanyan, a native and citizen of Armenia, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) summary affirmance of an immigration judge’s (“IJ”) denial of his application for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”). We have jurisdiction *855under 8 U.S.C. § 1252, and we deny the petition.
Substantial evidence supports the IJ’s adverse credibility finding because Mirzakhanyan’s testimony was internally inconsistent and was inconsistent with the affidavit accompanying his asylum application. See Malhi v. INS, 336 F.3d 989, 992-93 (9th Cir.2003). The discrepancies relate to his claim of past persecution based on his Iranian ethnicity and go to the heart of his asylum claim. See Chebchoub v. INS, 257 F.3d 1038, 1043 (9th Cir.2001).
By failing to qualify for asylum, Mirzakhanyan necessarily fails to satisfy the more stringent standard for withholding of removal. See Fisher v. INS, 79 F.3d 955, 961 (9th Cir.1996) (en banc). Mirzakhanyan is also not entitled to CAT relief because he did not demonstrate it is more likely than not he will be tortured if returned to Armenia. See Malhi v. INS, 336 F.3d 989, 993 (9th Cir.2003).
The IJ did not err in excluding documents on the basis of authentication because the documents did not affect the outcome of Mirzakhanyan’s asylum claim. Cf. Khan v. INS, 237 F.3d 1143, 1144 (9th Cir.2001).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.